                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE ROTAVIRUS VACCINES        :   CIVIL ACTION
ANTITRUST LITIGATION            :
                                :   NO. 18-CV-1734 (Consolidated)


                              O R D E R


     AND NOW, this      7th   day of July, 2020, upon

consideration of the Motion of Defendant Merck, Sharp & Dohme

Corp. to Seal its Renewed Motion to Compel Individual

Arbitration and Stay Proceedings (Doc. No. 88), together with

any and all supporting documents and/or attachments including

Merck’s Memorandum in Support, Statement of Undisputed Material

Facts, and any accompanying declarations and exhibits containing

protected material, it is hereby ORDERED that the Motion to Seal

is GRANTED.


                                      BY THE COURT:



                                          s/ J. Curtis Joyner

                                      ___________________________
                                      J. CURTIS JOYNER,       J.
